Citation Nr: 1733939	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  08-34 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a higher initial rating for seborrheic dermatitis, currently rated as 10 percent disabling prior to September 15, 2015 and 30 percent disabling thereafter.

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability caused by left heel surgery at a VA facility.

4.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and his daughter.


ATTORNEY FOR THE BOARD

M. Riley, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and an August 2010 rating decisions issued by the RO in Winston-Salem, North Carolina.  

The Veteran testified before a Veterans Law Judge (VLJ) in August 2010.  A transcript of the hearing is associated with the claims file.  In October 2014, the Veteran was notified by letter that the VLJ who conducted the August 2010 hearing was no longer employed by the Board.  The Veteran requested a second Board hearing and a videoconference hearing was held in April 2015 before the undersigned VLJ.  A transcript of this hearing is also associated with the claims file.

This case was previously before the Board in April 2011, October 2014, and June 2015 when it was remanded for further action by the originating agency.  The case has now returned to the Board for further appellate action. 

At the time of the prior remands, the issues before the Board included entitlement to service connection for a kidney disorder, to include kidney stones.  Service connection for kidney stones was granted in a June 2016 rating decision with an initial 30 percent evaluation assigned effective January 8, 2007.  This constitutes a full grant of the benefit sought and the claim for entitlement to service connection for a kidney disorder is no longer before the Board.
The issues of entitlement to service connection for a low back disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the claims period, the Veteran's seborrheic dermatitis has predominantly manifested disfigurement of the head and face without visible or palpable tissue loss, gross distortion or asymmetry of one feature or paired set of features, and without more than two characteristics of disfigurement.  

2.  The Veteran did not incur an additional disability to include left heel cellulitis, osteomyelitis, left Achilles tendon disruption, severe Achilles tendinosis with calcification, nerve impingement of the left foot, left leg shortening, and chronic depression due to VA medical and surgical treatment at the Salisbury VA Medical Center (VAMC).  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but not higher, for seborrheic dermatitis are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7800, 7806 (2016). 

2.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for additional disability incurred due to VA treatment and left foot osteotomy at the Salisbury VAMC are not met.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.361, 17.32.






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also complied with the remand orders of the Board.  In response to the Board's remands, the Veteran was provided a videoconference hearing in April 2015 and additional records of medical treatment at various VA facilities were obtained and added to the claims file.  The Veteran was also provided VA examinations to determine the severity of his service-connected skin disability and VA obtained an expert opinion regarding the claim for compensation under 38 U.S.C.A. § 1151 for an additional left lower extremity disability.  In January 2017, a VA podiatrist provided a medical opinion addressing whether the Veteran incurred an additional disability due to VA treatment for a left heel condition and if so, whether the disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or was due to an event that was not reasonably foreseeable.  The VA expert opinion is well-explained and accompanied by a detailed rationale which indicates review of all the accurate and necessary facts of the case.  The case was also readjudicated in a June 2016 supplemental statement of the case (SSOC). Therefore, VA has complied with the remand orders of the Board and the duties to notify and assist. 


Increased Rating Claim

Service connection for seborrheic dermatitis was granted in the November 2007 rating decision on appeal with an initial 10 percent evaluation granted effective December 29, 2006.  An increased 30 percent evaluation was assigned in a June 2016 SSOC effective September 15, 2015.  The Veteran's service-connected skin disability is therefore rated 10 percent disabling prior to September 15, 2015 and 30 percent disabling thereafter.  The Veteran contends that an increased rating is warranted throughout the initial claims period as his disability has progressively worsened and causes disfigurement to his head and face.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

While the Veteran's claim was pending, new rating criteria for evaluating skin disabilities became effective on October 23, 2008 and January 20, 2012; the diagnostic codes relevant to this decision were was not altered by the regulatory changes and the previous and current versions of the diagnostic code are identical.  Thus, any changes to the rating criteria for evaluating disabilities of the skin does not affect the adjudication of this claim for an increased rating. 

The Veteran's seborrheic dermatitis is currently rated by analogy under Diagnostic Code 7806 for evaluating dermatitis or eczema.  Under this diagnostic code, dermatitis or eczema is rated based on the amount of the entire body or exposed areas affected, or by the type and length of treatment provided.  38 C.F.R. § 4.118.  Diagnostic Code 7806 also provides for rating dermatitis or eczema as disfigurement of the head, face, or neck under Diagnostic Code 7800, or as scars under Diagnostic Codes 7801-7805, depending on the predominant disability.  Id.

The Board finds that the Veteran's seborrheic dermatitis is most appropriately rated under the criteria pertaining to disfigurement of the head, face, and neck under Diagnostic Code 7800 as this is the predominant disability.  The Veteran's testimony and lay statements in support of his claim focus on the effects of the service-connected skin disability on the appearance of his head and face.  The Veteran has repeatedly reported that his face turns bright red due to an itchy and scaly rash that is extremely noticeable and embarrassing.  He has also stated that his skin is very sensitive to the sun and has a porous and rough texture.  Review of the Veteran's VA and private treatment records also notes consistent treatment for a facial rash, erythematous papules and plaques on the face and scalp, and the removal/biopsy of numerous actinic keratosis and suspected cancerous lesions.  The September 2015 VA skin examiner specifically found that the Veteran's condition caused disfigurement of the face and scalp and noted that the actinic keratosis was a progression of the Veteran's service-connected seborrheic dermatitis.  Therefore, rating the disability under Diagnostic Code 7800 for disfigurement of the head, face, and neck is appropriate and results in a higher overall rating than evaluating the disability based on the percentage of the body affected and the type of treatment rendered.  

Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling.  38 U.S.C.A. § 4.118.

Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.
Surface contour of scar is elevated or depressed on palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id.

The Board finds that the Veteran's seborrheic dermatitis most nearly approximates the criteria contemplated by a 30 percent evaluation throughout the claims period under Diagnostic Codes 7806 and 7800.  The Veteran manifest two characteristics of disfigurement: hyperpigmentation and abnormal skin texture in an area exceeding six square inches.  VA and private medical records dating from October 2007 document the presence of a facial rash and multiple reoccurring papules, plaques, and lesions consistent with actinic keratosis.  The Veteran's face and areas of the scalp are consistently described as red, itchy, flaky, scaly, erythematous, and hyperkeratotic.  His skin is very sensitive to sunlight and he has been prescribed multiple topical treatments to control outbreaks of the disability.  In an October 2012 letter, the Veteran's private primary care physician described the condition as "scaly, inflamed, almost glowing dermatitis" causing a significant impact on the Veteran's quality of life.  Similarly, in August 2013, the Veteran's private dermatologist noted that the Veteran's pre-cancerous lesions and actinic keratosis affected the face, ears, forearms, and dorsal hands causing actinic damage.  The September 2015 VA examiner also specifically found that the Veteran's skin condition caused disfigurement with patchy and tender erythematous scaling of the forehead, scalp, and face with sun exposure.  The Board finds that these manifestations most nearly approximate two characteristics of disfigurement (hyperpigmentation and abnormal skin texture) and a 30 percent initial rating is warranted throughout the claims period under Diagnostic Codes 7806 and 7800.  

A rating in excess of 30 percent under Diagnostic Code 7800 is not warranted.  The Veteran does not manifest more than two characteristics of disfigurement; there is no evidence of scars greater than five inches, at least one-quarter inch wide, with elevated or depressed contour, or adherent to the underlying tissue.  There is also no evidence that the Veteran has missing soft tissue or indurated and inflexible skin in an area exceeding six square inches.  The Veteran's skin has been referred to as hyperkeratotic (thickened), flaky, and scaly, but the Board finds no lay or medical evidence that the skin has become indurated or inflexible.  There is also clearly no evidence of visible or palpable tissue loss and either gross distortion or asymmetry of any of the Veteran's features.  Therefore, a rating in excess of 30 percent is not warranted under Diagnostic Code 7800.

The Board has also considered whether an increased rating is possible under the other criteria for rating dermatitis or eczema under Diagnostic Code 7806.  If rating the disability based on the percentage of the body area affected and/or the type and length of treatment provided, a maximum 60 percent evaluation is assigned for dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118.  The Veteran's seborrheic dermatitis has clearly not affected more than 40 percent of the entire body or more than 40 percent of exposed areas.  The largest percentage of involvement was measured at the September 2015 VA examination when the disability was found to affect between 20 to 40 percent of the total body area and between five and 20 percent of exposed areas.  Treatment records and the October 2012 and August 2013 letters from the Veteran's private physicians also do not support a finding that the service-connected skin condition affects more than 40 percent of the entire body or exposed areas.  Finally, the Veteran has only ever received topical treatment for his skin disability; there is no medical or lay evidence that the condition has required systemic therapy such as corticosteroids or other immunosuppressive drugs.  A rating in excess of 30 percent under Diagnostic Code 7806 is therefore not warranted. 

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable as the preponderance of the evidence is against the assignment of an initial rating higher than 30 percent at any time during the claims period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Compensation Under 38 U.S.C.A. § 1151

The Veteran contends that compensation is warranted under 38 U.S.C.A. § 1151 (West 2014) for additional disability incurred as a result of VA surgical and medical treatment at the Salisbury VAMC for a left heel spur.  He specifically argues that he incurred left heel cellulitis, osteomyelitis, left Achilles tendon disruption, severe Achilles tendinosis with calcification, nerve impingement of the left foot, left leg shortening, and chronic depression due to VA's negligence in performing a left foot osteotomy and providing follow-up care.    

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  Under 38 U.S.C.A. § 1151, it is necessary to show that disability or death was the result of carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault, or an event not reasonably foreseeable.

After review of the evidence, the Board finds that the Veteran did not incur any additional disability due to VA medical care.  Instead, the Veteran's current left foot conditions are residuals of a left anterior calcaneal spur that existed prior to the onset of VA treatment and an infected rub-type ulcer incurred several months after the Veteran's August 2008 surgery.  Furthermore, VA acted appropriately and was without fault in providing medical care to the Veteran regarding all left lower extremity disabilities.    

Before addressing the Veteran's specific contentions in this case, the Board finds that a review of the relevant facts will prove useful.  The Veteran first complained of pain in his left heel in August 2000 to his private primary care physician, Dr. Williams.  Examination of the left foot was consistent with a heel spur and the Veteran was treated with corticosteroid and anesthetic injections with good improvement.  Almost seven years later, in March 2007, the Veteran again complained of a knot on his left heel and reported that he worked on concrete floors and wore steel-toed shoes.  Dr. Williams diagnosed a large calcified heel spur of the posterior left heel that would most likely require surgical intervention.

The Veteran began treatment at the Salisbury VAMC in January 2008.  Later that month, he reported to the VA hospital emergency department (ED) with complaints of left heel pain.  A February 2008 X-ray showed three deformities of the left foot: 1) a small anterior calcaneal spur; 2) a prominent posterior calcaneal spur corresponding to the Veteran's palpable nodule; and 3) hammertoes.  In March 2008, he was provided a podiatry consultation and diagnosed with a painful left posterior calcaneus exostosis.  He had no memory of trauma to the heel, and a surgical consultation was scheduled with Dr. Livengood, a podiatrist at the Salisbury VA.  After meeting with Dr. Livengood in April 2008, the Veteran was scheduled for surgery to repair a symptomatic posterior-lateral exostosis of the left foot consistent with a Haglund's deformity, i.e. a bony enlargement on the back of the heel.  

On August 11, 2008, Dr. Livengood performed a left foot osteotomy, removing the left heel posterior exostosis and remodeling the heel bone with a bone anchor to reattach a partially displaced Achilles tendon of the left foot.  During a July 2008 pre-surgical assessment, the Veteran was informed of the possible complications resulting from the surgery, to include infection and the potential worsening of the left heel condition.  He was also provided pre-operative education visits with a nurse and anesthesiologist on July 31, 2008.  Full consent for the surgical procedure was obtained on August 11, 2008 and the medical record establishes that all risk options were discussed and understood.  The surgical report indicates there were no complications during the procedure.  

The evidence indicates that the Veteran had a normal post-operative recovery period; he reported back to the Salisbury VAMC a few days after his surgery on August 13, 2008 with complaints of pain.  At that time, some ecchymosis was noted when the left foot was redressed and the Veteran was prescribed Percocet for pain.  His sutures were removed on August 22, 2008 and Dr. Livengood described the Veteran's status as "ok."  The Veteran was then placed in a cam walker boot to protect and stabilize his post-surgical foot and was "doing well" at the next follow-up appointment on September 4, 2008.  The Veteran was seen again three weeks later with heel arthralgia and was prescribed a topical corticosteroid (betamethasone valerate), moleskin padding, and Vicodin.  On October 17, 2008, the Veteran reported that he needed to return to work and Dr. Livengood estimated another week off from his job would be sufficient.  The Veteran was cleared to return to work full time on October 30, 2008; his symptoms were described as minimal and custom-made fitted shoes were ordered to better accommodate his posterior heels.   

The Veteran was not seen again at a VA facility for his left heel until February 2009, when he reported to the Salisbury ED with complaints of left foot pain and swelling.  He reported that he was unable to get in contact with his primary care physician and his foot pain had progressively worsened.  He stood on his feet all day working eight hour shifts, but denied any heavy lifting, trauma, or twisting.  A podiatry consultation was provided at the Winston-Salem VAMC on February 26, 2009 and an X-ray showed a post-operative Haglund exostectomy with a residual spur.  The Veteran was diagnosed with a left residual posterior calcaneal spur with bony fragments in the tendoachilles.  The Veteran reported that he wanted to return to the Salisbury VAMC for further follow-up visits.

The Veteran was scheduled for a podiatry appointment at the Salisbury VAMC on March 13, 2009, but reported to the Salisbury ED on February 28, 2009 with complaints of persistent pain and swelling since his surgery the previous summer.  He reported that he had been trying to get in touch with his doctor for over a month, but implied he was unsuccessful.  The Veteran was seen at the ED as he had run out of pain medications and was on his feet all day at work.  He could not use crutches or get light duty, and noticed that his foot swelling was much worse at the end of the work day.  He also complained of feeling worse since his August 2008 surgery.  

For the next two months, the Veteran received follow-up care with Dr. Livengood at the Salisbury VAMC.  On March 13, 2009, Dr. Livengood reviewed the Veteran's history, noting that pre-surgical X-rays of the Veteran's left foot had demonstrated several deformities, including a bony spur-ledge extending proximally into the distal attachment of the Achilles tendon which was not removed at the time of the August 2008 surgery.  Dr. Livengood suspected the separate calcified ledge of bony material had separated from the main body and invested within the Achilles tendon.  He recommended follow-up in general podiatry and if the Veteran's symptomatology continued, additional surgery should be considered.  A month later, on April 10, 2009, the Veteran was seen again by Dr. Livengood.  The Veteran reported that he was on vacation from work and the combination of rest and custom made fitted shoes had helped reduce his heel arthralgia syndrome.  A new foot brace was ordered to further protect the Veteran's left foot.  At the end of April, the Veteran's previous Haglund's deformity was characterized as nonsymptomatic, but the other left heel spur and distal Achilles tendon calcification was causing persistent pain and limiting his ability to function at work.  A second bone remodeling procedure was considered, but as the surgery was extensive in nature, Dr. Livengood recommended an orthopedics consultation for a possible fee basis procedure.  The Veteran was placed on two weeks home rest his foot with soaks and anti-inflammatory medication.  

Before the Veteran was seen by the orthopedic department, he was diagnosed on May 13, 2009 with left heel cellulitis and a rub-type ulcer with drainage during a podiatry appointment with Dr. Livengood.  The ulcer was irrigated and oral antibiotics were prescribed with a Silvadene dressing.  The Veteran reported that he planned to retire from work in another year and Dr. Livengood noted that the Veteran's symptoms would likely decrease once he stopped working and spent more time off his foot.  Two days later, the Veteran was seen again at Salisbury by another physician who noted that Dr. Livengood had provided "excellent medical care."  An X-ray showed possible osteomyelitis of the left heel and a superficial ulceration of the posterior aspect of the left heel was identified.  The Veteran was advised to continue with a sterile dressing, antibiotics, and follow-up on Monday.    

Four days later, on May 18, 2009, the Veteran returned to the Salisbury VA podiatry department and reported a decrease in pain despite recently soiling his bandage while on a golf cart.  The observed erythema had receded since the previous visit and four weeks of oral antibiotics were planned with serial monitoring and an X-ray of the foot and heel.  If the Veteran's symptoms increased or the condition became acute, he was advised to report to his VA podiatrist or the nearest ED for admission and a MRI.    

In June 2009, Dr. Livengood referred the Veteran to the wound care clinic at the Salisbury VA.  He was treated with ultrasonic wound debridement, antimicrobial dressings, and a multi podus boot.  On June 15, 2009, after observing a moderate amount of wound drainage, slight erythema, and edema of the lower leg, the Veteran was advised to return in a few days for a possible hospital admission as he stated he was "not prepared" for an admission at the present time.  When he was seen again three days later on June 18, 2009, he reported that the wound felt better with less pain and less drainage and he was "staying off [the] foot."  He continued to receive outpatient treatment through the wound care clinic with a wound culture drawn and sent to the laboratory on June 29, 2009.  On July 2, 2009, the treating provider in the wound care clinic noted that the Veteran "continues to be up a lot on [the] foot" and reiterated to the Veteran and his wife the importance of staying off his left foot.  The Veteran was also discouraged from going on a trip the next week, but "was very matter of fact about going on the trip."  The Veteran was informed that being on his foot was sheering the tissue and he expressed understanding and also noted that he was not using the scooter provided by VA.  

A plastic surgery consultation was then performed at the Salisbury VAMC on July 16, 2009.  The physician, Dr. Blue, found that the Veteran's surgical removal of the left heel bone spur was in good repair and not a problem, but the Veteran now had a heel rub ulcer.  The ulcer was undermining the soft tissue and running proximal to and exposing the Achilles tendon structure.  The Veteran reported that he was doing well until two to three months earlier when he developed the ulcer which began to drain.  The Veteran was now unable to walk due to the pain, but wanted to continue to work as he had missed a lot of time secondary to his foot problems.  An MRI showed changes concerning for osteomyelitis, but laboratory results did not correlate with infection.  The Veteran also appeared to have an Achilles tendon disruption and likely needed aggressive intervention with intravenous (IV) antibiotics and surgical debridement, as well as a possible flap reconstruction after the infection was controlled and transfer to a tertiary center.

That same day, the Veteran was admitted to the Salisbury VAMC as he appeared to have failed outpatient treatment therapy.  The admitting physician observed that the Veteran had no complications or sequela following his August 2008 surgery, but developed a new problem in the posterior left heel.  He was admitted for IV antibiotics and laboratory cultures demonstrating bacterial involvement of the left foot wound.  The physician also noted that the VAMC had suggested admitting the Veteran earlier, but he had declined inpatient treatment as he was traveling out of town.  He was diagnosed with an ulcer on the medial plantar area posterior of the heel that appeared to be a shoe rub type ulcer, caused by utilizing a shoe that rubbed or did not fit properly and undermined the soft tissue.  

The Veteran was hospitalized at the Salisbury VAMC until July 27, 2009.  He was treated with IV antibiotics (Vancomycin and Zosyn) and an internal medicine consultation on July 18, 2009 noted that his cultures were positive for Methicillin-resistant Staphylococcus epidermidis (MRSE) and enterococcus.  A C-reactive protein (CRP) test and erythrocyte sedimentation rate (ESR) were normal, which the reviewing physician found did not correlate with osteomyelitis.  During an infectious disease consultation, the Veteran's July 15, 2009 cultures were also noted to have demonstrated moderate growth of staphylococcus epidermidis.  He was diagnosed with a left heel infected ulcer and Achilles tendon rupture with possible osteomyelitis.  The Veteran was prescribed at least six weeks of IV antibiotics and broad-spectrum coverage with Zosyn for six weeks due to the polymicrobial nature of the infection.  

A peripherally inserted central catheter (PICC line) was inserted on July 24, 2009 and an orthopedic consultation the same day agreed with the previous findings that the Veteran needed further exploration of the wound to ensure healing.  The examining orthopedist diagnosed a chronic and ongoing infection of the soft tissues in the area of the left calcaneal insertion with significant Achilles tendon disruption.  The Veteran was discharged on July 27, 2009 and Wake Forest Baptist Medical Center was contacted to set up surgery for the Veteran with an appointment scheduled for August 27, 2009.  The Salisbury VA wound care clinic attempted to obtain an earlier appointment, but an August 19, 2009 clinic note states that it was not possible.  

The Veteran was seen by Dr. Teasdall, an orthopedic surgeon at Wake Forest Baptist Medical Center, on August 27, 2009.  Dr. Teasdall concluded the Veteran's MRI showed a significant bony edema about the calcaneus suggestive of chronic infection and osteomyelitis.  The Veteran appeared to have a chronic sinus tract within the bone and had failed conservative management.  The condition was characterized as potentially very difficult to clear and the Veteran was estimated to miss at least another six months of work.  He was admitted to Wake Forest Baptist on September 11, 2009 with a diagnosis of osteomyelitis and a left calcaneus with open draining sinus.  A partial calcanectomy with removal of the tendon was performed and the Veteran was discharged on September 16, 2009.  

The Veteran received private follow-up care and remained out of work until he was eventually terminated from his job on November 3, 2009.  He continued to take oral antibiotics and complained of pain with walking.  By June 2012, the Veteran was complaining of persistent left foot pain to his private primary care physician, and Dr. Williams stated that the Veteran's problems stemmed from a "botched" heel spur surgery at the VA and subsequent MRSA infection.  A June 2012 VA X-ray also showed advanced degenerative changes of the left foot, post-operative changes of the calcaneus, and calcification in the Achilles tendon.  An August 2012 MRI demonstrated severe Achilles tendinosis, scarring or ulceration in the heel pad, and indications of plantar calcaneal (Baxter's) neuropathy.  The Veteran was also diagnosed with neuritis and nerve impingement of the left foot during a September 2012 VA podiatry consultation.  In March 2013, he was provided a psychological consultation at the Durham VAMC and was diagnosed with chronic depression secondary to a pain disorder.  

The Veteran continues to complain of severe and constant left heel pain that limits his ability to walk and stand and causes frequent falls.  In March 2014, Dr. Teasdall suggested the Veteran consider a below the knee amputation as it would help him with pain and functionality.  The Veteran was found incapable of any work requiring he stand.  He continues to receive VA and private treatment for residuals of left heel cellulitis and osteomyelitis with left Achilles tendon disruption, including chronic pain, nerve impingement of the left foot, and a one inch shortening of the left lower extremity.  He utilizes a cane and walker to assist with ambulation.  

As noted above, the threshold issue in claims for compensation under 38 U.S.C.A. § 1151 is whether the Veteran incurred an additional disability due to VA hospital care, medical, or surgical treatment.  In this case, the Veteran's VA treatment records clearly show that the August 11, 2008 surgery was performed without incident or complications and did not result in any residual or additional disability.  The Veteran's postoperative course was uneventful and he was cleared to return to work full time on October 30, 2008 with symptoms characterized as minimal.  The Veteran was not seen by a provider, VA or private, for heel pain until more than three months later, when he reported to the Salisbury VA ED with complaints of progressively worsening heel pain.  Notably, the Veteran also reported that he had to stand all the time at work and was working eight hour shifts.  These findings indicate that the Veteran did not incur an additional disability due to VA surgery in August 2008 or as a result of his follow-up treatment.  The Board also notes that while a September 2015 VA examiner initially diagnosed the Veteran with residual complications from the 2008 post-operative heel spur, the examiner later clarified in the examination report that the Veteran was currently disabled due to an infection that developed into osteomyelitis.  The infection and osteomyelitis resulted in chronic residual incapacitating pain in the left foot affecting function with standing, walking, and stability.  This finding also indicates that the Veteran's additional disability is unrelated to the left heel spur operated on by VA in August 2008.

Additionally, the Veteran's treating VA physicians have concluded that the heel pain and loss of function present from October 2008 is not due to the August 2008 surgery and treatment, but rather is the result of a separate calcaneal spur, rub ulcer, and accompanying infection.  In March 2009, the Veteran's VA podiatrist, Dr. Livengood, identified the cause of the current heel pain as a calcified ledge of bony material, noted on X-ray prior to the August 2008 surgery, which had separated from the main body and invested within the Achilles tendon.  In April 2009, Dr. Livengood characterized the Veteran's post-surgical Haglund's deformity as nonsymptomatic and identified the separate left heel spur and distal Achilles tendon calcification as the cause of the Veteran's persistent pain and limitation of function at work.  A similar conclusion was reached by Dr. Blue, the VA physician who performed a plastic surgery consultation on July 16, 2009.  Dr. Blue found that the Veteran's surgical removal of the left heel bone spur was in good repair and had "no problem now," but the Veteran had developed a rub ulcer that was undermining the soft tissue and exposing the Achilles tendon structure.  That same day, when the Veteran was admitted to the VAMC for inpatient care, the admitting physician noted the August 2008 removal of a bone spur had "good results and good healing" with no complication or sequela.  Now, the patient had "developed a new problem" and was admitted to treat a "left foot medial posterior rub ulcer of the shoe.  It appears it is a shoe or a shoe fit problem.  The [Veteran] went on to use the shoe, creating an ulcer and has had some undermining of the soft tissue."  These treatment records establish that the Veteran's August 2008 left heel surgery was performed without complication, was asymptomatic, and the current symptoms and loss of function are residuals of disabilities that developed separate from the VA surgical and medical treatment.  

There is some evidence in favor of a finding that the Veteran incurred additional disability due to VA treatment.  In a December 2010 letter, the Veteran's private primary care physician, Dr. Williams, found that the Veteran's "terrible problem with his left heel" developed after surgery at the VA in 2008.  Dr. Williams also noted that the condition could not be handled at the VA and it was only after significant delay that the Veteran was sent to the Wake Forest Baptist Medical Center.  Dr. Williams opined that "[the Veteran] would have been quite well and would have returned to work on a normal basis if he had received timely care for his heel spur situation which developed and was treated originally at the VA hospital."  A similar conclusion was reached in a June 2012 treatment record, when Dr. Williams diagnosed "persistent unrelenting [left] foot pain and disability that all stems from a botched heel spur surgery and MRSA..."  Two years later, in August 2014, Dr. Williams noted that the Veteran had a "tremendous mishap with surgery" and diagnosed failed plantar fasciitis surgery with resultant loss of a functional heel and chronic foot pain. 

The Board finds that these medical opinions are of reduced probative value.  They are based solely on the Veteran's reported medical history and not on the accurate facts of the case.  The Veteran contends that he experienced continuous pain since the August 2008 medical procedure, that his post-surgical residuals worsened until he required hospitalization in July 2009, and that VA did not provide timely care in response to his complaints which led to current severity of his disability.  These contentions are not supported by the Veteran's VA treatment records and there is no indication that Dr. Williams reviewed these records prior to issuing the above medical opinions.  As noted above, the VA medical records establish that the Veteran was cleared to return to work on October 30, 2008 with minimal symptoms.  He did not return to any VA facility for further treatment of left heel pain until February 6, 2009, more than three months later, when he was seen at the Salisbury VAMC ED.  At that time, the Veteran reported that he had been trying to contact his primary care physician without success, but he was treated in the ED and provided a podiatry consultation at the Winston-Salem VAMC in response to his complaints on February 26, 2009.  From that point forward, the Veteran received regular VA treatment with the podiatry, wound care, plastic surgery, and inpatient departments at the Salisbury VAMC.  He was also referred to a private facility, Wake Forest Baptist Medical Center, for additional treatment and surgery as soon as was space was available.  These medical records establish that the Veteran was provided VA medical treatment in a timely and consistent manner as soon as he returned to the VAMC with complaints of heel pain.  Treatment records document the Veteran's statements that he felt worse since the August 2008 surgery and experienced worsening pain during the period leading up to his February 6, 2009 emergency visit, but the objective findings and records show that these symptoms were the result of a separate condition-the investing of a separate calcified spur into the Achilles tendon and infected shoe rub ulcer.  Dr. Williams also notes in August 2014 that the Veteran's 2008 surgery was a "failed plantar fasciitis surgery" when in fact, the Veteran underwent a procedure to treat a left heel spur.  The failure of Dr. Williams to review the VA records and note the inconsistencies between their contents and the Veteran's statements reduces the probative value of his medical opinions.  

The record also contains the opinion of a VA expert in podiatry weighing against the claim.  In a January 2017 medical opinion report, the VA expert concluded that the Veteran did not incur an additional disability as a result of VA medical care and treatment.  The VA expert noted that the Veteran received appropriate referrals and discussion with his post-operative care, as well as several months later after his return to work and the development of a rub-type ulcer.  The VA expert concluded that the ulcer developed as part of a separate incident from the initial surgery in August 2008.  Furthermore, there was nothing to indicate the August 2008 surgery was improperly performed or that the Veteran received inadequate care, to include a lack of timely treatment.  The VA expert noted that the Veteran refused admission on June 15, 2009 and was noncompliant with regards to staying off his foot and using equipment provided by VA.  Thus, any delays in the Veteran's care was due to his "refusing admission and likely non-compliance."  This statement, based on the accurate facts of the case, rendered by a VA expert in podiatry, and accompanied by a well-explained rationale, outweighs the opinions provided by Dr. Williams.  

The Board has considered the statements of the Veteran connecting his current left lower extremity symptoms and impairment to the surgical and medical care he received at VA facilities.  However, as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Therefore, his statements linking his current disability to VA medical treatment do not support the claims.  

The Veteran has also reported on several occasions that he experienced constant left heel pain following the August 2008 surgery.  During the April 2015 videoconference hearing, the Veteran testified that he incurred an infection of his left heel only a few days after the August 11, 2008 surgery; that he returned to the VAMC and Dr. Livengood for treatment and was diagnosed with an infection; the infection continued to worsen throughout his post-operative follow-up; and he was given permission to return to work with an active infection which continued to worsen from November 2008 to January 2009.  The Veteran also testified that Dr. Livengood told the Veteran he would help secure disability benefits for his left lower extremity.  

The Board finds that the Veteran's statements and testimony regarding the progression of his disability and the presence of constant pain and infection only days after his August 2008 surgery are of reduced credibility.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (holding that the Board is charged with the duty to assess the credibility and weight given to evidence).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the Veteran's lay statements are wholly inconsistent with the contents of the objective VA and private medical records and are of reduced credibility.  These records document that the Veteran returned to Dr. Livengood on August 13, 2008, two days after the August 11, 2008 surgery and a few days before his scheduled follow-up appointment, due to the amount of pain he was experiencing.  However, no infection was observed at this time.  Instead, the Veteran was found to have some left foot eccymosis (bruising).  His wound was redressed and he was prescribed pain medication.  At no time during his follow-up care was an infection diagnosed, and no signs of infection were noted by his treating physicians.  He was cleared to return to work on October 30, 2008 and his symptoms were characterized in the medical record as minimal.  The Veteran was not seen again with complaints related to his left lower extremity until February 2009 when he was diagnosed and treated for additional bone spurring and distal Achilles tendon calcification.  At that time, the Veteran reported that he worked full-time standing on his feet for at least eight hours a day.  VA records do not document signs of an infection until May 13, 2009, when Dr. Livengood diagnosed left heel cellulitis and a rub-type ulcer with drainage.  The objective evidence therefore establishes that the Veteran did not develop an infection of the left foot until at least eight months after the August 11, 2008 surgery.  To the extent the Veteran contends he was told by Dr. Livengood he would receive help with securing VA compensation benefits, this conversation is not documented in the medical records.  In September 2016, the Veteran was seen in a surgical consult with another physician at the Salisbury VAMC and repeated that Dr. Livengood has promised to help him secure disability payments.  The September 2016 physician responded that "Dr. Livengood was likely referring to [Social Security] disability."  Based on the inconsistency of the Veteran's statements when compared to the objective medical records, the Board finds that the Veteran's testimony and statements, provided several years after the events in question and in pursuit of a claim for compensation, are of reduced credibility.  His statements are therefore outweighed by the evidence weighing against a finding that he incurred an additional disability due to VA surgical and medical treatment.  

The competent and credible evidence of record therefore weighs against a finding that the Veteran incurred an additional disability due to VA surgical and medical treatment for a left heel spur.  As the Veteran did not incur an additional disability as a result of VA treatment, the claim for compensation under 38 U.S.C.A. § 1151 must be denied.  38 U.S.C.A. § 5107(b).





ORDER

Entitlement to an initial rating of 30 percent, but not higher, for seborrheic dermatitis throughout the claims period is granted.

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability caused by left heel surgery at a VA facility is denied.


REMAND

The Board finds that a remand is necessary with respect to the claims for entitlement to service connection for back disability and entitlement to TDIU to further develop the record.  First, efforts must be made to obtain the Veteran's records from the Social Security Administration (SSA).  In September 2016, the Veteran's treating physician at the VAMC observed that the Veteran was in receipt of SSA compensation.  Efforts must be made to obtain any medical records associated with the award.  Second, an additional VA medical opinion must be obtained addressing the nature and etiology of the claimed back disability.  The medical opinion issued by the September 2015 VA examiner is not adequate as it was not accompanied by an appropriate explanatory rationale.  The Board notes that there is also some confusion in the record as to whether the Veteran is claiming service connection for a lumbar (low) back disability, a cervical (upper) back disability, or both.  The September 2015 VA examination only addresses the Veteran's upper back disability; however, the Board's October 2014 and June 2015 remands characterize the issue on appeal as entitlement to service connection for a low back disability.  The Veteran should be contacted and asked to clarify the scope of his claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he clarify the claim for entitlement to service connection for a back disability.  Specifically, the Veteran should be asked to state whether he is claiming service connection for a lumbar (low) back disability, a cervical (upper) back disability, or both.

2.  Contact SSA and obtain copies of all disability determinations, to include the underlying medical records upon which the determination(s) were made.  Copies of all records received must be associated with the claims file. All efforts to procure the records must be documented in the claims file.

3.  Provide the claims file to an examiner with the appropriate expertise to render a decision in this case with respect to the claim for entitlement to service connection for a back disability.  After reviewing the complete claims file, including the history provided below, the examiner shoulder determine the following:

a)  Identify all current back disabilities, to include the cervical and lumbar segments of the spine.

b)  With respect to all identified back disabilities, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to any incident of active duty service, to include the Veteran's physical duties associated with his service such as jumping out of trucks with heavy gear.

c)  The examiner should also determine whether any currently present back disability is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), caused or aggravated by the service-connected kidney stones.  The examiner must address the aggravation aspect of the claim.

The Veteran contends that a back disability was incurred due to active duty service, to include recurrent injuries to his spine associated with physical duties such as jumping off a truck while wearing heavy gear.  The Veteran also reports that he attended jump school, though he never served as a paratrooper, and completed eight to 10 jumps from aircraft.  Service records do not verify that the Veteran attended jump school, but do show that the Veteran was treated in December 1969 for left-sided flank pain associated with a kidney stone.  The Veteran's spine was normal at the May 1970 separation examination and he denied a history of back trouble.  The first documented evidence of a chronic back disability dates from April 1998 when the Veteran's private physician noted prior treatment for a back disability and the current presence of paravertebral muscle spasms in the lower cervical and upper thoracic spine.  An MRI demonstrated three bulging discs in the cervical spine, as well as spinal stenosis.  In June 1999, this private physician indicated that the Veteran's experiences in the armed forces may be related to his current disability.  The Veteran was also diagnosed with lumbar degenerative disc disease upon MRI in December 2005.  His private physician provided a statement in support of the claim in January 2012.  A VA examiner provided a medical opinion against the claim in September 2015, but this opinion is inadequate.  

A full rationale, i.e. explanation, must be provided for all stated opinions.  The examiner must also consider the Veteran's reports of injuries in service and stiffness and pain since these service injuries.

4.  Then, readjudicate the claims on appeal.  If the benefits sought are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


